Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 135 Filed: 01/03/19 Page: 1 of 2 PAGEID #: 3534
                                                                                     (1 of 2)




                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                    100 EAST FIFTH STREET, ROOM 540
      Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
          Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                     Filed: January 03, 2019


   Mr. Paul F. Moke
   Wilmington College
   1252 Pyle Center
   Wilmington, OH 45177

   Mr. Jason Brett Torchinsky
   Holtzman Vogel Josefiak Torchinsky
   45 N. Hill Drive
   Suite 100
   Warrenton, VA 20186

                        Re: Case No. 18-4258, Ohio A. Philip Randolph Inst, et al v. John Kasich, et al
                            Originating Case No. : 1:18-cv-00357 : 1:18-mc-00031

   Dear Counsel:

      The Court issued the enclosed Order today in this case.

                                                     Sincerely yours,

                                                     s/Karen S. Fultz
                                                     Case Manager
                                                     Direct Dial No. 513-564-7036

   cc: Mr. Phillip Michael Gordon
       Ms. Pramila A. Kamath
       Mr. Patrick T. Lewis
       Mr. Richard W. Nagel
       Mr. Alexia M. Romero
       Mr. Shawn Toomey Sheehy
       Mr. Steven T. Voigt

   Enclosure
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 135 Filed: 01/03/19 Page: 2 of 2 PAGEID #: 3535
                                                                                     (2 of 2)



                                              No. 18-4258                                   FILED
                                                                                     Jan 03, 2019
                              UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

   OHIO A. PHILIP RANDOLPH INSTITUTE, et                 )
   al.,                                                  )
                                                         )
          Plaintiffs-Appellees,                          )
                                                         )
   v.                                                    )
                                                         )          ORDER
   GOVERNOR JOHN R. KASICH, In his official              )
   capacity, et al.,                                     )
                                                         )
          Defendants-Appellees,                          )
                                                         )
   REPUBLICAN NATIONAL COMMITTEE;                        )
   ADAM KINCAID; NATIONAL REPUBLICAN                     )
   CONGRESSIONAL COMMITTEE,                              )
                                                         )
          Movants-Appellants,                            )
                                                         )
   STEVE CHABOT, et al.,                                 )
                                                         )
          Intervenors.                                   )



          The appellants move to expedite the briefing and decision in this appeal, proposing a

   briefing schedule and indicating that the plaintiffs-appellees agree to that schedule.

          The motion to expedite is GRANTED to the extent that the briefing schedule is expedited

   such that the appellants’ opening brief is due January 4, 2019; the plaintiffs’ response and any

   other appellee brief is due January 11, 2019; and the appellants’ reply brief is due January 15.

                                                 ENTERED BY ORDER OF THE COURT




                                                 Deborah S. Hunt, Clerk
